Citation Nr: 1023262	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  98-19 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tendonitis of the 
calves.

2.  Entitlement to service connection for a respiratory 
disability, to include bronchitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1966 to August 1968 and from October 1972 to April 30, 1997.  
However, he was retired from service, effective December 1, 
1999.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision. 


FINDINGS OF FACT

1.  The medical evidence does not relate chronic bronchitis 
to either the Veteran's time in service or to his service 
connected sinusitis.

2.  The Veteran's COPD is the result of tobacco use, and the 
Veteran's claim was received after 1998.

3.  The evidence does not demonstrate the presence of 
tendonitis of the calves.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a respiratory 
disability, to include bronchitis, have not been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).
 
2.  Criteria for service connection for tendonitis of the 
calves have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

Respiratory condition

The Veteran currently seeks service connection for 
bronchitis.  In August 1999, he testified at a hearing before 
the Board that he had a long history of upper respiratory 
infections.  The Veteran indicated that he had pneumonia one 
time while in Alaska and every year since then he reported 
being told that he had bronchitis.  He added that he had 
already used two Z-packs that year for allergy reaction and 
upper respiratory infection symptoms.  It was somewhat 
unclear from the Veteran's testimony whether he actually had 
bronchitis as opposed to a residual of sinusitis or an 
allergic reaction.  

The Veteran has indicated that he was treated for bronchitis 
while in service and that he continues to have problems with 
bronchitis.  He filed a claim for service connection for 
bronchitis in May 1997 asserting that the condition had been 
chronic since 1983.  In his substantive appeal, the Veteran 
reported that his service treatment records showed bronchitis 
on at least 7 occasions during his time in service, including 
on his annual physical in March 1997.

Service treatment records confirm that the Veteran received 
treatment for bronchitis on several occasions while in 
service including in January 1983, November 1993, and October 
1995.  The Veteran was also treated on a number of occasions 
for sinusitis (for which he is service connected) and for 
upper respiratory infections.  On his medical history survey 
completed in conjunction with his retirement physical, the 
Veteran noted that he had had several episodes of 
bronchitis/pneumonia with pain in his chest.  On his 
retirement physical, the Veteran's chest was found to be 
normal.

At a VA examination in September 1997, it was noted that the 
Veteran had undergone a sinus operation which had improved 
his condition; but severe sinusitis residuals remained.  It 
was also noted that the Veteran had a past history of 
bronchitis; however, no problems were reported at the 
examination, and the Veteran's respiratory system was found 
to be normal. 

In January 1999, the Veteran complained that he had chest 
tightness with a productive cough, and indicated that he had 
a history of bronchitis.  The private doctor diagnosed him 
with possible early bronchitis; and prescribed a Z-pack 
(although the Veteran was also prescribed Z-packs to treat 
sinusitis as noted in an April 1999 private treatment record 
where it was stated that the Veteran had been on multiple 
antibiotics to treat his sinusitis).  It is noted that in 
subsequent treatment records from the same doctor in the 
following months, the Veteran was only diagnosed with 
sinusitis and bronchitis was not mentioned.

The Veteran underwent a VA examination in November 2000 at 
which he reported having just recovered from a bout of 
bronchitis.  The examiner indicated that the Veteran had a 
history of chronic bronchitis, which he indicated was 
probably secondary to the Veteran's service connected 
paranasal sinus disease.  

However, x-rays of the Veteran's chest were normal and the 
lungs were clear of active infiltrate; and in June 2003 a VA 
examiner concluded after examining the Veteran that his 
bronchitis had essentially resolved; thereby calling into 
question the November 2000 examiner's conclusion that the 
Veteran had chronic bronchitis.  It was noted at the June 
2003 VA examination that the Veteran had an episode of 
bronchitis that occurred after pneumonia, but the Veteran was 
not using any inhalers, and his pulmonary function test was 
essentially normal.

Having reviewed the medical evidence as described, the Board 
concluded that while the Veteran had clearly had several 
cases of bronchitis, it was unclear whether he had a chronic 
disability, as opposed to (given the clear x-rays) a series 
of acute and transitory bouts of bronchitis.  The Board also 
noted that the conclusions of the VA examiners appeared to be 
slightly contradictory in their conclusions.  As such, the 
Board ordered an additional medical opinion of record to 
determine whether the Veteran actually has chronic 
bronchitis; and, if so, whether it is related to either his 
time is service, or to a service connected disability.

The Veteran underwent the requested VA examination in October 
2009.  The examiner reviewed the Veteran's claims file, 
including the remand instructions.  The examiner noted that 
the Veteran was treated for bronchitis in October 1995, and 
that the Veteran had negative chest x-rays on several 
occasions.  The examiner conducted a pulmonary function test 
which led to the diagnosis of mild COPD.  The examiner noted 
that the Veteran had smoked 1-2 packs per day for at least 30 
years before quitting smoking in the 1990s.  The examiner 
opined that it was less likely than not that the Veteran's 
claimed pulmonary condition was related to either his service 
connected sinusitis or to his time in service.  The examiner 
explained that the Veteran's chest x-rays showed mild COPD, 
but his pulmonary function tests did not show a significant 
respiratory impairment.  The examiner noted that the 
Veteran's extensive smoking history was likely the cause of 
his respiratory impairment.

While it is undisputed that the Veteran has had several bouts 
of bronchitis over the years, the medical evidence as a whole 
does not show that bronchitis is a chronic disability.  The 
most recent review of the Veteran's claims file led to the 
conclusion that he does have mild COPD.  However, the medical 
evidence of record concluded that it was less likely than not 
that the COPD was caused by either the Veteran's time in 
service, or by his service-connected sinusitis; rather the 
examiner attributed the Veteran's COPD to tobacco use.

Notwithstanding any other provision of law, for claims filed 
after June 9, 1998, a Veteran's disability or death shall not 
be considered to have resulted from personal injury suffered 
or disease contracted in the line of duty in the active 
military, naval, or air service on the basis that it resulted 
from an injury or disease attributable to the use of tobacco 
products by the Veteran during the Veteran's service.  38 
U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  This provision of 
law does not preclude the establishment of service connection 
for a disability or death from a disease or injury which is 
otherwise shown to have been incurred or aggravated in 
military service, naval, or air service or which became 
manifest to a requisite degree of disability during any 
applicable presumptive period.  38 U.S.C.A. § 1103(b); 38 
C.F.R. § 3.300(b).

In this case, COPD was not diagnosed during the Veteran's 
time in service, and it was not noted at a VA general medical 
examination in September 1997.  X-rays in November 2000 
showed a normal chest.  The Veteran was diagnosed with mild 
COPD based on x-rays taken in conjunction with a VA 
examination in June 2003, where it was noted that he had a 30 
year remote history of smoking 2 packs per day, and quitting 
in 1995.

Thus, the evidence shows that the Veteran had a disability 
that manifested after service and was the result of tobacco 
use; and this disability may not therefore be service 
connected.

The criteria for service connection for a respiratory 
disability, to include bronchitis, have not been met, and the 
Veteran's claim is denied.

Tendonitis of the calves

The Veteran filed a claim for service connection for 
tendonitis of the calves in May 1997 asserting that the 
condition had its onset in 1974.  In his substantive appeal 
in March 1999, the Veteran reported that tendonitis of the 
calves was shown on his reenlistment physical in 1995; and he 
stated that service treatment records in June and July 1983, 
in October 1985, and in August and October 1996 all showed 
tendonitis.

It is true that the Veteran was noted to have tendonitis in 
his knees, elbows and Achilles on a medical history survey 
completed in February 1995, but the Veteran's calves were not 
specifically mentioned in that document.  Service treatment 
records from January 1997 show that the Veteran was diagnosed 
with bilateral Achilles tendonitis and that he was having 
bilateral calf pain which was nonresponsive to either NSAIDs 
or exercise.  In February 1997, the Veteran received 
treatment after complaining of bilateral calf pain.  The 
medical officer found intermittent lower back pain and mild 
Achilles tendonitis, and recommended stretching.  On the 
Veteran's separation physical his lower extremities were 
found to be normal.

The Veteran underwent a VA examination in September 1997 at 
which it was noted that none of his joints were blatantly 
symptomatic, but the examination report did not specifically 
address the Veteran's calves.

The Board remanded the Veteran's claim for a VA examination, 
requesting the examiner to ascertain whether the Veteran had 
tendonitis of the calves.  However, while the Veteran 
reported having tendonitis in his calves for the past 10-15 
years at this VA examination, the examiner failed to address 
the Veteran's calves in either the physical examination 
section or the diagnosis section of the examination report.  
As such, another examination was ordered. 

The Veteran was examined again in October 2009 at which time 
he reported increasing problems with calf stiffness and 
tightness, and he stated that pain radiated intermittently 
from his Achilles tendon into his calves.  However, on 
physical examination, the Veteran had no calf tenderness on 
palpation; Homan's sign was negative; and no specific gait 
abnormalities were noted.  The examiner declined to diagnose 
the Veteran with a calf problem, noting that the Veteran had 
only minimal symptoms on physical examination.  As such, no 
disability of the calves was diagnosed.

While the Veteran may have some pain that radiates into his 
calves, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

It is noted that he Veteran is already service connected for 
Achilles tendonitis in recognition of pain around the area of 
his calves, but no specific disability of the calves has been 
diagnosed; and without a diagnosed disability in the calves, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Accordingly, the criteria for service 
connection for tendonitis of the calves have not been met; 
and the Veteran's claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in April 2003, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
The Veteran was also informed of the criteria for 
establishing the disability rating and effective date of an 
award by a letter in March 2006.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained.  The 
Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the Veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for tendonitis of the calves is denied.

Service connection for a respiratory disability, to include 
bronchitis, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


